DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-30 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
claims 28 and 30, that recite means for, are interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoryaev et al. (US Patent Application Publication 2020/0229171; hereinafter Khoryaev).
Regarding claims 1, 10, 19 and 28 Khoryaev discloses a method (figs. 3-4), a user equipment (UE) for wireless communication (fig. 6), a non-transitory computer-readable medium storing one or more instructions for wireless communication (fig. 6), and an apparatus (fig. 6), comprising:
(fig. 6, memory 620); and
one or more processors operatively coupled to the memory (fig. 6, processor 605), the memory and the one or more processors configured to:
select a selection window after an arrival of a packet (paragraphs 0129-0132; wherein the UE selects a resource selection window, bounded by a packet delay budget, that is selected when a packet(s) is(are) ready for transmission, note that the language “after arrival of a packet” is interpreted to mean once a packet is available for transmission in a sidelink, since that is when the packet “arrives” at the UE from an application or the like),
wherein the selection window is selected based at least in part on a delay budget associated with the packet (paragraphs 0129-0132; wherein the resource selection window is bounded by a packet delay budget);
determine, based at least in part on the selection window, a control exclusion zone value (paragraphs 97, 99, 0169; wherein the UE determines available and occupied resources for the sidelink transmission, “control exclusion zone value” being interpreted as applying resource exclusion as defined in the specification); and
perform, based at least in part on the control exclusion zone value, a resource selection associated with determining available resources for transmitting a set of transmissions associated with the packet (paragraphs 0138-0145; wherein the UE performs resource selection based on available resources determined via sensing and selecting).
Regarding claims 2, 11, 20, and 29 Khoryaev discloses the method of claim 1, the UE of claim 10, the non-transitory computer-readable medium of claim 19, and the (paragraph 0129; PDB).
Regarding claims 3, 12, 21, and 30 Khoryaev discloses the method of claim 1, the UE of claim 10, the non-transitory computer-readable medium of claim 19, and the apparatus of claim 28, wherein the one or more processors, when performing the resource selection, are to:
determine a first set of available resources for a first transmission of the set of transmissions, and determine a second set of available resources for a second transmission of the set of transmissions (paragraphs 0138-0145; wherein the UE selects a first tentative set of resources R, and a reselection of R in case of conflict).
Regarding claims 4, 13, and 22 Khoryaev discloses the method of claim 3, the UE of claim 12, and the non-transitory computer-readable medium of claim 21, wherein the first set of available resources and the second set of available resources are included in the selection window (paragraphs 0138-0145; wherein all resources are in the selection window).
Regarding claims 5, 14, and 23 Khoryaev discloses the method of claim 3, the UE of claim 12, and the non-transitory computer-readable medium of claim 21, wherein the first transmission is transmitted in the first set of available resources, wherein the second set of available resources is reserved based at least in part on control information included in the first transmission (paragraphs 0032-0048, 0145-0155; wherein the PSCCH carries reservation information, and the triggering of reservation can be for an initial transmission, and reservation for another TB).
Regarding claims 6, 15 and 24 Khoryaev discloses the method of claim 3, the UE of claim 12, and the non-transitory computer-readable medium of claim 21, wherein the second transmission is transmitted in the second set of available resources, wherein a third set of available resources is reserved based at least in part on control information included in the second transmission (paragraphs 0032-0048, 0145-0155; wherein the PSCCH carries reservation information, and the triggering of reservation can be for an initial transmission, and reservation for another TB, the UE may reselect resources after transmitting a first and a second set, and transmit in a third set of resources).
Regarding claims 7, 16, and 25 Khoryaev discloses the method of claim 6, the UE of claim 15, and the non-transitory computer-readable medium of claim 25, wherein another resource selection is performed at a time of the second transmission in order to determine the third set of available resources, wherein the other resource selection performed at the time of the second transmission is used to determine the third set of available resources only (paragraphs 0032-0048, 0145-0155; wherein the PSCCH carries reservation information, and the triggering of reservation can be for an initial transmission, and reservation for another TB, the UE may reselect resources after transmitting a first and a second set, and transmit in a third set of resources).
Regarding claims 8, 17 and 26 Khoryaev discloses the method of claim 3, the UE of claim 12, and the non-transitory computer-readable medium of claim 21, wherein the one or more processors are further to:
determine, after performing the resource selection, that a particular set of available resources is not available, wherein the particular set of available resources includes the first set of available resources or the second set of available resources (paragraphs 97, 99, 0169; wherein the UE determines available and occupied resources for the sidelink transmission, “control exclusion zone value” being interpreted as applying resource exclusion as defined in the specification); and perform a resource reevaluation based at least in part on determining that the particular set of available resources is not available (paragraphs 0112-0116; wherein sensing is continuously performed, and reselection is performed when sensing detects the resources are occupied).
Regarding claims 9, 18 and 27 Khoryaev discloses the method of claim 8, the UE of claim 17, and the non-transitory computer-readable medium of claim 26, wherein the one or more processors are further to: scale the control exclusion zone value based at least in part on determining that the particular set of available resources is not available in one or more selection windows (paragraphs 0121-0127; sensing is performed in a long term window which is configurable, and a short window which varies in time, thus is scalable), wherein the one or more processors, when performing the resource reevaluation, are to: perform the resource reevaluation based at least in part on the scaled control exclusion zone value (paragraphs 0112-0127; wherein sensing is continuously performed, and reselection is performed when sensing detects the resources are occupied).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0145798 to Kim et al. – which discloses eNB (base station) providing V2X service (e.g., V2X communication) dynamically allocates specific resources the UE will use, and the UE confirms resources, that the UE will use, through the physical channel and then performs transmission using the corresponding resources.
USPGPUB 2020/0220694 to Khoryaev et al. – that teaches NR V2X communication, in resource allocation Mode-2, the UE may autonomously select sidelink resources within resource selection window upon reception of a resource selection trigger. The resource selection window may be viewed as a time-frequency resource grid composed of sub-channels in frequency and slots in time, which is sliding in time. Once new packet arrives, the UE has a trigger to select sidelink resources for transmission. For broadcast communication, the UE may be expected to select a subset of sidelink resources (multiple sub-channels and slots for transmission of a TB) within resource selection window that are determined based on sensing procedure and considered as not being occupied by other UEs, or otherwise less congested.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466